DETAILED ACTION
Amendment received 8 February 2022 is acknowledged.  Claims 1-7, 9-15, and 17-18 are pending and have been considered as follows.
Claim Objections
Claim 1 is objected to because of the following informalities: “describing to an end effector” in line 8 should be “describing an end effector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Hashash (US Pub. No. 2014/0358505).

receiving, by a computing system (110), input data (as per 101, 301, 302, 303, 520, 512) (Figs. 1, 3, 5; ¶13, 17-23, 53-54, 45-69) comprising:
robot kinematics data describing a robot (133/233) as a first set of rigid bodies (as per “linked arms” in ¶19) and first set of joints (as per “robotic joint” in ¶19) connecting the first set of rigid bodies (as per “linked arms” in ¶19) according to a first set of rotary positions (as per “rotational” in ¶19) (¶18-20, 23-36),
end effector kinematics data (as per “tool center point” in ¶19, “operating parameters” in ¶23) describing to an end effector (as per “hold an object 240” in ¶55) attached to the robot (133/233) (¶15, 19, 23, 55);
applying, by the computing system (10), a motion path searching algorithm (as per 304) to the input data (as per 101, 301, 302, 303, 520, 512) to identify one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 54-55, 68), wherein:
(a) the motion path searching algorithm (as per 304) uses data of each of the first set of joints (as per “robotic joint” in ¶19) when evaluating points (as per verified in 305) for inclusion in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
(b) an evaluated point (as per verified in 305) is included in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
operating (as per 306) the robot (133/233) using an updated robot path (as per “read, created, modified” in ¶68) selected from the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70).
Miegel does not expressly disclose:

the end effector described as a second set of rigid bodies and second set of joints connecting the second set of rigid bodies according to a second set of rotary positions;
the input data comprising end effector mass data describing mass characteristics of each rigid body in the second set of rigid bodies;
the input data comprising load mass data describing mass characteristics of a load;
the input data comprising drive configuration data describing speed limits and torque limits corresponding to one or more drives operating the first set of joints and the second set of joints;
wherein the motion path searching algorithm uses data including robot mass data, end effector mass data, and load mass data to determine speed and torque of each of the first set of joints and the second set of joints;
wherein the torque is determined using a constraint solver in a physical simulation engine;
wherein the evaluated point is only included if the speed and torque of each of the first set of joints and the second set of joints do not exceed the speed limits and torque limits specified in the drive configuration data.
Jules discloses a robot control system (Fig. 1; 7:15-8:32) in which:
the end effector (150A-D) is described as a second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32) and second set of joints (as per operation of gripper in 6:20-33) connecting the second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32) according to a second set of rotary positions (as per “open state” and “closed state” in 6:20-33);
the input data comprising end effector mass data (as per “mass parameter … of the end effector” in 7:8-12) describing mass characteristics of each rigid body in the second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32);

wherein the motion path searching algorithm (17:5-53) uses data including end effector mass data (as per “mass parameter … of the end effector” in 7:8-12), and load mass data (as per “object parameters that define weights … of objects” in 11:25-30) to determine speed and torque (17:5-53).
In this way, the system of Jules operates to facilitate removable attachment of multiple end effectors (8:59-65).  Like Miegel, Jules is concerned with robot control systems.
Chiddarwar discloses a robot planning system (Fig. 1; page 45-46) in which:
the input data (as per Tables 3-5 on page 57) comprising robot mass data (M in Table 3) describing mass characteristics of each rigid body (Link 1-6) in the first set of rigid bodies (page 54-57);
the input data (as per Tables 3-5 on page 57) comprising drive configuration data describing speed limits (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max in Table 5) and torque limits (as per Γmax in Table 5) corresponding to one or more drives (as per “joint actuator” on page 55) operating the joints (as per Joint 1-6 in Table 5 on page 57) (page 54-57);
wherein the motion path searching algorithm (as per Fig. 6 on page 56) uses data including robot mass data (M in Table 3) (page 54-57); and
wherein the evaluated point (as per via-points in Table 1 on page 56) is included if the speed and torque of each of the first set of joints and the second set of joints do not exceed the speed limits and torque limits specified in the drive configuration data (as per “suitable initial solution” on page 52, as per Tmax on page 55).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.

Therefore, from these teachings of Miegel, Jules, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules, Chiddarwar, and Hashash to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; achieving optimal velocity/acceleration; and providing faster convergence.

As per Claim 2, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel further discloses transferring (as per 407) the updated robot path (as per “read, created, modified” in ¶68) from the computing system (110) to a controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).

As per Claim 4, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel further discloses wherein the input data (as per 101, 301, 302, 303, 520, 512) further comprises a robot path (as per 302) describing motion of the robot (133/233) while moving the load (240) and the robot path (as per 302) is used to initialize the motion path searching algorithm (as per 304) (Fig. 3; ¶17-25).

As per Claim 5, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel does not expressly disclose wherein the torque of each of the first set of joints and the second set of joints at the point is determined by:

determining a second position and a second speed for each of the joints at the evaluated point;
determining the torque based on (a) the robot mass data, the end effector mass data, the load mass data, and (b)the acceleration resulting from the transition between (i) the first position and the first speed and (ii) the second position and the second speed.
See rejection of Claim 1 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses:
wherein the torque (as per Figure 7(e) and 7(f)) of each of the first set of joints (as per joint 1-3) and the second set of joints (as per joint 4-6) at the point is determined (Fig. 7; page 54-62) by:
determining a first position (P1 in Fig. 6 as per Fig. 7(a)) and a first speed (P1 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at a prior point (as per path in Fig. 6) being evaluated for connection to the evaluated point (Figs. 6-7; page 54-62);
determining a second position (P2 in Fig. 6 as per Fig. 7(a)) and a second speed (P2 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at the evaluated point (as per path in Fig. 6) (Figs. 6-7; page 54-62);
determining the torque (as per Figure 7(e) and 7(f)) based on the robot mass data (as per M in Table 3), the end effector mass data (as per “mass of the last link” on page 49), the load mass data (as per “mass of grasped object” on page 49), and the acceleration (as per Fig. 7(c)) resulting from the transition between the first position (P1 in Fig. 6 as per Fig. 7(a)) and the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second position (P2 in Fig. 6 as per Fig. 7(a)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.


As per Claim 6, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 5.  Miegel does not expressly disclose each joint has identical values for the first speed and the second speed.
See rejection of Claims 1 and 5 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has identical values (as per intersection of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules, Chiddarwar, and Hashash to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; achieving optimal velocity/acceleration; and providing faster convergence.

As per Claim 7, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 5.  Miegel does not expressly disclose wherein each joint has distinct values for the first speed and the second speed.
See rejection of Claims 1 and 5 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses each joint (Joint 1-6) has distinct values (as per non-intersecting portions of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.


As per Claim 10, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel further discloses prior to operating the robot (133/233) using the updated robot path (as per “read, created, modified” in ¶68), modifying the updated robot path (as per “read, created, modified” in ¶68) based on one or more modifications provided by a user (¶68).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Hashash (US Pub. No. 2014/0358505), further in view of Sugaya (US Pub. No. 2016/0332297).

As per Claim 3, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel further discloses disclose transferring (as per 407) the updated robot path (as per “read, created, modified” in ¶68) from the computing system (110) via a display (111, 513) associated with the robot (133/233) (Figs. 1, 5; ¶12-14, 56-68).
Miegel does not expressly disclose wherein the display is of a teach pendent.
Sugaya discloses an information processing apparatus (A) for programming a robot (101) in which path data (as per screen 20) is input by a user (Fig. 1; ¶53-60).  In one embodiment, the information processing apparatus (A) is in the form of a personal computer (B) (Fig. 1; 53).  In an alternative embodiment, information processing apparatus (A) is in the form of a teaching pendant (¶80).  Like Miegel, Sugaya is concerned with robot control systems.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Hashash (US Pub. No. 2014/0358505), further in view of Eberst (US Pub. No. 2014/0371905).

As per Claim 9, the combination of Miegel, Jules, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 1.  Miegel does not expressly disclose wherein the motion path searching algorithm is Rapidly-exploring Random Trees (RRT).
Eberst discloses a robot control system in which a tool path (21.1-21.3) for a desired work task of a robot (10) is planned (Figs. 1, 4; ¶39, 82-99).  In one embodiment, tool paths are calculated based on probabilistic methods, for example, Rapidly Exploring Random Trees, Probabilistic Road Maps, etc. (¶56).  In this way, a collision-free motion is planned and simulated (¶57).  Like Miegel, Eberst is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, Chiddarwar, Hashash, and Eberst, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the RRT planning method as per Eberst within the system of Miegel as modified by Jules, Chiddarwar, and Hashash since doing so would be, according to Eberst, a matter of design choice for planning and simulating collision-free motion.

Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Hashash (US Pub. No. 2014/0358505).

As per Claim 11, Miegel discloses an article of manufacture (100) for planning of motions to lift objects (140/240) using a robot system comprising a robot (133/233) and an end effector (as per “hold an object 240” in ¶55), the article of manufacture (100) comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions (as per 101-103) for performing a method comprising:
identifying a plurality of rigid bodies (as per “linked arms” in ¶19) included in the robot (133/233) and the end effector (as per “hold an object 240” in ¶55), a plurality of joints (as per “robotic joint” in ¶19) connecting the rigid bodies (as per “linked arms” in ¶19);
applying a motion path searching algorithm (as per 304) to received input data (as per 101, 301, 302, 303, 520, 512) to identify one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 54-55, 68), wherein:
the motion path searching algorithm (as per 304) when evaluating points (as per verified in 305) for inclusion in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
an evaluated point (as per verified in 305) is included in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
transferring (as per 407) at least one of the one or more feasible robot paths to a controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).
Miegel does not expressly disclose:

using a constraint solver in a physical simulation engine to determine torque of each joint; and
wherein the evaluated point is only included if the torque of each of the joints do not exceed the torque limits.
Chiddarwar discloses a robot planning system (Fig. 1; page 45-46) that operates by:
identifying torque limits (as per Γmax in Table 5 on page 57) for each of the joints (Joint 1-6 in Table 5 on page 57), wherein the torque limit (as per Γmax in Table 5 on page 57) for a joint (Joint 1-6 in Table 5 on page 57) indicates a maximum supported torque by a drive (as per “joint actuator” on page 55) operating the joint (as per Joint 1-6 in Table 5 on page 57) (page 54-57);
wherein the motion searching algorithm (as per Fig. 6 on page 56) determines torque (as per Fig. 7(e) on page 59) of each joint (as per Joint 1, Joint 2, Joint 3 in Fig. 7(e) on page 59);
wherein the evaluated point (as per via-points in Table 1 on page 56) is included if the torque of each of the joints (as per Joint 1-6 in Table 5 on page 57) do not exceed the torque limits (as per Γmax in Table 5 on page 57) (page 54-57).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Hashash discloses a simulation engine (Fig. 3; ¶58-60) that in one embodiment involves determining contact force change during collision in a multi-body system (Fig. 19; ¶147).  Specifically, motions of rigid particles are defined in terms of force acting on the particle and torque acting on the particle (¶149).  As such, Hashash teaches wherein the torque is determined using a constraint solver in a physical simulation engine.  In this way, the system provides faster convergence to the global solution (¶80, 84-85, 171-174).  Like Miegel, Hashash is concerned with object simulations.


As per Claim 12, the combination of Miegel, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 11.  Miegel further discloses wherein the method further comprises:
receiving (as per 407) a robot path (as per “read, created, modified” in ¶68) describing motion of the robot (133/233) while moving the load (240) (Figs. 1, 4; ¶12-16, 40-46, 55, 68); and
using the robot path (as per “read, created, modified” in ¶68) in the motion path searching algorithm (as per 304) (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70).

As per Claim 13, the combination of Miegel, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 11.  Miegel does not expressly disclose wherein the torque of each joint at the evaluated point is determined by:
determining mass properties of each of the rigid bodies;
determining a first position and a first speed for each of the joints at a prior point being evaluated for connection to the evaluated point;
determining a second position and a second speed for each of the joints at the evaluated point; 
determining the torque based on the mass properties of the rigid bodies and the acceleration resulting from the transition between (a) the first position and the first speed and (b) the second position and the second speed.
See rejection of Claim 11 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein the torque (as per Figure 7(e) and 7(f)) of each joint (as per joint 1-6) at the evaluated point is determined (Fig. 7; page 54-62) by:

determining a first position (P1 in Fig. 6 as per Fig. 7(a)) and a first speed (P1 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at a prior point (as per path in Fig. 6) being evaluated for connection to the evaluated point (Figs. 6-7; page 54-62);
determining a second position (P2 in Fig. 6 as per Fig. 7(a)) and a second speed (P2 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at the evaluated point (as per path in Fig. 6) (Figs. 6-7; page 54-62); 
determining the torque (as per Figure 7(e) and 7(f)) based on the mass properties (as per M in Table 3 on page 57) of the rigid bodies (as per link 1-6 in Table 3 on page 57) and the acceleration (as per Fig. 7(c)) resulting from the transition between the first position (P1 in Fig. 6 as per Fig. 7(a)) and the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second position (P2 in Fig. 6 as per Fig. 7(a)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar and Hashash to the system of Miegel since doing so would enhance the system by: achieving optimal velocity/acceleration; and providing faster convergence.

As per Claim 14, the combination of Miegel, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 13.  Miegel does not expressly disclose wherein each joint has identical values for the first speed and the second speed.
See rejection of Claims 11 and 13 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has identical values (as per intersection of velocity curves in Fig. 
Therefore, from these teachings of Miegel, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar and Hashash to the system of Miegel since doing so would enhance the system by: achieving optimal velocity/acceleration; and providing faster convergence.

As per Claim 15, the combination of Miegel, Chiddarwar, and Hashash teaches or suggests all limitations of Claim 13.  Miegel does not expressly disclose wherein each joint has distinct values for the first speed and the second speed.
See rejection of Claims 11 and 13 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has distinct values (as per non-intersecting portions of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar and Hashash to the system of Miegel since doing so would enhance the system by: achieving optimal velocity/acceleration; and providing faster convergence.

As per Claim 18, Miegel discloses a system for planning of motions to lift objects (140/240) using a robot (133/233) (Figs. 1-2; ¶12-16, 55), the system comprising:
a robot system (100) comprising a robot (133/233), an end effector (as per “hold an object 240” in ¶55), and one or more loads (140/240) (Figs. 1-2; ¶12-16, 19, 23, 55);
a controller (120) associated with the robot (133/233) (Fig. 1; ¶12-14);

identify a plurality of rigid bodies (as per “linked arms” in ¶19) included in the robot (133/233) and the end effector (as per “hold an object 240” in ¶55), a plurality of joints (as per “robotic joint” in ¶19) connecting the rigid bodies (as per “linked arms” in ¶19);
apply a motion path searching algorithm (as per 304) to the received input data (as per 101, 301, 302, 303, 520, 512) to identify one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 54-55, 68), wherein:
the motion path searching algorithm (as per 304) evaluating points (as per verified in 305) for inclusion in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
an evaluated point (as per verified in 305) is included in the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
transfer (as per 407) at least one of the one or more feasible robot paths to the controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).
Miegel does not expressly disclose:
identify torque limits for each of the joints, wherein the torque limit for a joint indicates a maximum supported torque by a drive operating the joint;
using a constraint solver in a physical simulation engine to determine determines torque of each of joint; and
wherein the evaluated point is only included in the one or more feasible robot paths if the torque of each of the joints do not exceed the torque limits.
Chiddarwar discloses a robot planning system (Fig. 1; page 45-46) that operates by:
identifying torque limits (as per Γmax in Table 5 on page 57) for each of the joints (Joint 1-6 in Table 5 on page 57), wherein the torque limit (as per Γmax in Table 5 on page 57) for a joint (Joint 1-6 in 
wherein the motion searching algorithm (as per Fig. 6 on page 56) determines torque (as per Fig. 7(e) on page 59) of each joint (as per Joint 1, Joint 2, Joint 3 in Fig. 7(e) on page 59) (page 54-57);
wherein the evaluated point (as per via-points in Table 1 on page 56) is included if the torque (as per Fig. 7(e) on page 59) of each of the joints (as per Joint 1-6 in Table 5 on page 57) do not exceed the torque limits (as per Γmax in Table 5 on page 57) (page 54-57).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Hashash discloses a simulation engine (Fig. 3; ¶58-60) that in one embodiment involves determining contact force change during collision in a multi-body system (Fig. 19; ¶147).  Specifically, motions of rigid particles are defined in terms of force acting on the particle and torque acting on the particle (¶149).  As such, Hashash teaches wherein the torque is determined using a constraint solver in a physical simulation engine.  In this way, the system provides faster convergence to the global solution (¶80, 84-85, 171-174).  Like Miegel, Hashash is concerned with object simulations.
Therefore, from these teachings of Miegel, Chiddarwar, and Hashash, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar and Hashash to the system of Miegel since doing so would enhance the system by: achieving optimal velocity/acceleration; and providing faster convergence.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Hashash (US Pub. No. 2014/0358505), further in view of Eberst (US Pub. No. 2014/0371905).

Eberst discloses a robot control system in which a tool path (21.1-21.3) for a desired work task of a robot (10) is planned (Figs. 1, 4; ¶39, 82-99).  In one embodiment, tool paths are calculated based on probabilistic methods, for example, Rapidly Exploring Random Trees, Probabilistic Road Maps, etc. (¶56).  In this way, a collision-free motion is planned and simulated (¶57).  Like Miegel, Eberst is concerned with robot control systems.
Therefore, from these teachings of Miegel, Chiddarwar, Hashash, and Eberst, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the RRT planning method as per Eberst within the system of Miegel as modified by Chiddarwar and Hashash since doing so would be, according to Eberst, a matter of design choice for planning and simulating collision-free motion.
Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered as follows.
Applicant does not expressly argue that the objections to the drawings should not be maintained in view of the amendments.  Nevertheless, these objections are not maintained in view of the amended drawings.
Applicant argues that the claim objections should not be maintained in view of the amendments (page 8 of Amendment).  These arguments are persuasive regarding “feasible robot paths”.  Accordingly, these objections are not maintained.  However, the amendments do not appear to address “describing to an end effector”.   Accordingly, this objection is maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 8 of Amendment).  These arguments are persuasive in view of the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kramer (US Patent No. 5,043,929), Panesse (US Pub. No. 2007/0135933), Moriya (US Pub. No. 2014/0088949), and McDaniel (US Pub. No. 2015/0220666) disclose simulation systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664